Notice of Allowance

Response to Arguments

Applicant’s arguments filed on December 13, 2021, with respect to claim(s) 31-33 have been fully considered and are persuasive [see applicant’s arguments pg. 14-15, pg. 16 L. 1-6].  Therefore, the drawings objection and the 112 rejections for claims 31-33 have been withdrawn. 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The Prior art found for this application does not teach all the elements taught by the applicant.

In regards to claims 15, 22 and 33, Applicant’s arguments filed on December 13, 2021, with respect to claim(s) 15, 22 and 33 have been fully considered and are persuasive [see applicant’s arguments pg. 16 L. 11-25, pg. 17 L. 1-9]. For this reason, the claims are allowed.

In regards to claim 36, the claim is allowed for the same reasons provided for claims 15, 22 and 33.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either PAIR or Public PAIR. Status information for unpublished applications is available through Private Pair only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on how to access to Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/FRANKLIN D BALSECA/Examiner, Art Unit 2685